EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vincent Man on 15 December 2021.
The application has been amended as follows: 
Claim 6 is amended as follows:
“a portal vein” in lines 2-3 is amended to --the second vessel--
Claim 7 is amended as follows:
“the portal vein” in lines 1-2, line 7, and line 9 is amended to --the second vessel-
“the hepatic vein” in line 3 is amended to --the first vessel--
Claim 8 is amended as follows:
“the portal vein” in line 2 is amended to --the second vessel--
Claim 9 is amended as follows:
“the portal vein” (all three instances) is amended to --the second vessel--
Claim 16 is amended as follows:
“confirming portal access” in line 2 is amended to --confirming access--
“the portal vein” in line 4 is amended to --the second vessel--
Claim 17 is amended as follows:
“the portal vein” in lines 2 and 3 is amended to --the second vessel--
Claim 18 is amended as follows:
“the portal vein” in line 2 is amended to --the second vessel--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, De Cicco et al. (US 20160015422), Asleson et al. (US 20120109079), Chanduszko et al. (US 20120179188), and Shah (US 6565562), when considered alone or in any proper combination fails to teach or suggest a method of performing a TIPS procedure using a telescoping assembly comprising a flexible radiofrequency guidewire received within and movable relative to a crossing catheter that is received within and movable relative to a flexible dilator that is received within and movable relative to a steerable sheath when also considered in combination with the additional claim elements. Additionally, the Examiner finds Applicant’s arguments directed to Shah on pages 8-9 of the remarks filed 20 October 2021 to be persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794